      Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 1 of 15



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                               UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                           Plaintiffs,    DEFENDANTS’ RESPONSE TO
                    v.                                       PLAINTIFFS’ EMERGENCY
14                                                             MOTION REGARDING
     David Shinn, Director, Arizona Department of           DEFENDANTS’ PREVENTION,
15   Corrections; and Richard Pratt, Interim                   MANAGEMENT, AND
     Division Director, Division of Health Services,         TREATMENT OF COVID-19
16   Arizona Department of Corrections, in their
     official capacities,
17                                       Defendants.
18
19
            The COVID-19 pandemic is rapidly evolving, and the recommendations and
20
     guidelines issued by global, national, and local health authorities and leaders change daily,
21
     if not hourly. The Arizona Department of Corrections, Rehabilitation and Reentry
22
     (“ADCRR”), in partnership with its inmate healthcare vendor, Centurion, has been
23
     monitoring the progress of the disease and adapting its prevention and response plan as
24
     necessary to protect its staff and all inmates statewide. ADCRR’s prevention and response
25
     plan is guided by CDC recommendations, subject matter expert recommendations, and
26
     recommendations/orders of the State of Arizona Department of Health Services and federal
27
28
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 2 of 15



 1   government officials. The plan also aligns with the Federal Bureau of Prisons’ response
 2   plan.
 3           Plaintiffs’ Emergency Motion assumes no plan is in place, accuses ADCRR –
 4   without a single shred of evidence - of not taking this issue seriously, and requests an order
 5   requiring ADCRR to implement a plan developed by Dr. Stern. As a preliminary matter,
 6   such an order (and request) is beyond the scope of the Court’s enforcement jurisdiction.1
 7   More importantly, ADCRR already has a robust and detailed plan in place, one that
 8   coincidentally mirrors Dr. Stern’s recommendations in both Washington and Mississippi.2
 9   Plaintiffs’ Motion should be denied in its entirety because it requests the Court to order
10   ADCRR to do what it has already done.
11           I.     ADCRR Is, and Has Been, Appropriately Responding to COVID-19.
12           The World Health Organization declared COVID-19 to be a pandemic on March 11,
13   2020, and, within days, ADCRR assessed and implemented appropriate COVID-19
14   prevention and response action plans to mitigate the potential spread of COVID-19 within
15   its prisons and its impact on staff and inmates, as well as to ensure the continued effective
16
17
             1
               The Court only retains jurisdiction over “disputes between and among the parties
18   arising out of this Stipulation.” (Doc. 1185, ¶ 35, emphasis added.) And even then, its
     enforcement authority is limited to remedying Defendants’ noncompliance with the
19   Stipulation. If Defendants have “not complied with the Stipulation,” the Court has the
     authority to “enforce this Stipulation” in order to “remedy the deficiencies.” (Doc. 1185,
20   ¶ 36.) See Parsons v. Ryan, 949 F.3d 443, 454-55 (9th Cir. 2020) (“Parsons II”)
     (recognizing that “the district court’s enforcement authority is limited by the terms of the
21   Stipulation,” and that any injunction must be limited to curing noncompliance with the
     Stipulation); Parsons v. Ryan, 912 F.3d 486, 497 (9th Cir. 2018) (“Parsons I”) (“[T]he
22   Stipulation is clear on the limits of the district court’s authority to enforce the Stipulation.”);
     id. at 500-01 (affirming outside-provider order in part because it was necessary to redress
23   noncompliance with the Stipulation). Here, the Stipulation does not require the
     implementation of a pandemic response plan, nor have Plaintiffs shown that Defendants are
24   not in compliance with the Stipulation because of an inadequate COVID-19 response plan.
     Plaintiffs cannot use this existing litigation as a catch-all grievance forum.
25           2
               Plaintiffs’ counsel sent their March 14 Letter to Defendants’ counsel this past
26   Saturday at 12:01 p.m. MST. Then, without any follow up, Plaintiffs filed their Emergency
     Motion at 9:31 a.m. MST on Monday—less than 48 hours and only 1.5 business hours after
27   sending their Letter. Had they simply called Defendants’ counsel on Monday morning
     before filing, they could have saved both parties and the Court valuable time and resources
28   and avoided emergency briefing during a time when efforts should be focused elsewhere.

                                                      2
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 3 of 15



 1   operation of the state correctional system in the service of public safety. (Ex. 1, Dec. of
 2   Director D. Shinn, ¶¶ 2-4.)
 3         ADCRR has and is implementing the following measures to defend against the
 4   spread of the COVID‐19 virus:
 5              Effective March 13, 2020, ADCRR suspended general and legal visitation for
 6                a period of 30 days, after which time the suspension will be re-evaluated.
 7                The suspension of visitation includes non-contact visits and applies to
 8                facilities operated by the Department as well as third-party operated facilities.
 9                ADCRR’s policies for phone calls and written letters remain in effect.
10              Effective March 16, 2020, ADCRR’s phone and internet provider
11                (CenturyLink) began offering inmates two 15‐minute phone calls per week at
12                no charge, in addition to the existing phone call and written letter privileges.
13                Thus far, CenturyLink has reported that on the first day 13,721 free calls
14                totaling 174,743 minutes have been made on the system. ADCRR is exploring
15                potential video visitation options so that inmates may remain in close contact
16                with family members.
17              Effective March 17, 2020, all inmate classes provided by local community
18                colleges were suspended.
19              Effective March 18, 2020, a $4‐copay that inmates pay for health care services
20                is being waived for those who are experiencing flu or cold‐like symptoms.
21              ADCRR has restricted all routine internal movement of inmates across all
22                Arizona prison complexes to control exposure. Specialty needs for inmate
23                movements will be evaluated on a case-by‐case basis. External medical needs
24                will continue based on provider availability.
25              Effective this week, Wardens at each Arizona prison complex are initiating a
26                weekly deep cleaning of all facilities. Wardens are also taking part in regular
27                ongoing meetings with ADCRR leadership to ensure robust availability of
28

                                                   3
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 4 of 15



 1                   soap, paper towels, hygiene items, and cleaning agents for both inmates and
 2                   staff.
 3                Until such time as the COVID‐19 Emergency Declaration has expired,
 4                   ADCRR is providing free hand soap to all inmates upon request. As
 5                   recommended by ADHS, frequent handwashing remains the preferred
 6                   method of virus prevention.
 7                ADCRR is requiring all employees entering Arizona prison complexes to
 8                   undergo an Infectious Disease Symptoms Check that includes a series of
 9                   health questions.
10                In partnership with ADCRR’s inmate healthcare vendor, ADCRR staff will
11                   be checked for symptoms of COVID‐19 continuously as they enter each
12                   facility.
13                Inmate work crews are likewise being evaluated for COVID-19 exposure risk
14                   factors and symptoms as they depart and re‐enter all prison complex facilities.
15                ADCRR and Centurion are communicating with staff and inmates about how
16                   they can reduce the risk of contracting COVID-19, including washing hands,
17                   sanitizing surfaces, covering coughs and sneezes and encouraging employees
18                   to stay home if they are sick. Bulletins advising of the same are posted in
19                   inmate housing units, medical departments, and high activity locations.
20                   Inmate bulletins are also broadcast on ADCRR’s inmate CCTV-system.
21   (Id. at ¶ 5.)
22           As of this date, ADCRR currently has no known confirmed cases of the COVID-19
23   virus. (Id. at ¶ 6.) ADCRR’s leadership is in frequent communication with Centurion, its
24   inmate health care vendor, to assess and respond to evolving risks, threats, and coordinated
25   responses. (Id.) In the event that quarantine measures become necessary, ADCRR has
26   identified dedicated housing locations to facilitate a quarantine. (Id. at ¶ 5.) As to new
27   admissions, ADCRR has initiated discussions to develop an inmate management system for
28

                                                     4
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 5 of 15



 1   new inmate admissions from other jurisdictions. (Id. at ¶ 8.) Any new admissions are being
 2   evaluated for COVID-19 exposure risk factors and symptoms by Centurion. (Id.)
 3          To address possible staffing deficiencies, Arizona prison complex Wardens have
 4   devised twelve-hour security staffing rosters for implementation should staffing
 5   deficiencies related to COVID-19 staff-call outs require them. (Id. at ¶ 9.) As of this date,
 6   implementation of twelve-hour security staffing plans has not been required. (Id.)
 7          Until such time as the COVID‐19 Emergency Declaration has expired, ADCRR will
 8   permit staff to carry personal alcohol-based hand sanitizer (alcohol-free based hand
 9   sanitizer is already permitted) as long as the employee can account for possession and
10   control of the item at time of entry and egress into a facility. (Id. at ¶ 10.) Because ADCRR
11   currently permits inmate smoking at designated prison complex locations, inmates are
12   restricted from access to alcohol-based hand sanitizer to prevent associated misuse and fire-
13   setting risks. (Id.) ADCRR is also working with its vendors to ensure that prison operations
14   supply chains remain open. (Id. at ¶ 11.)
15          ADCRR will continue to assess and update COVID‐19 measures being taken to
16   protect the safety and well‐being of its staff, the inmate population, and the public. (Id. at
17   ¶ 12.) ADCRR’s top priority is to ensure the safety and well-being of all of the agency’s
18   employees, inmates, and those that visit ADCRR’s ten Arizona State Prison Complexes.
19   (Id. at ¶ 13.) Indeed ADCRR is uniquely positioned to prevent and respond to health care
20   risks associated with the spread of communicable diseases in accordance with accepted
21   corrections industry standards where communicable disease prevention in the prison setting
22   is always of paramount priority. (Id. at ¶ 14.) For decades, ADCRR has developed and
23   implemented plans to manage incidents of infectious disease in a correctional environment
24   involving inmates who are often medically fragile. (Id. at ¶ 15.) ADCRR’s robust
25   infectious disease protocols are continuously tested with new inmate admissions involving
26   tuberculosis or symptoms associated with the common flu, scabies, chicken pox, or other
27   droplet or airborne spread infectious disease. (Id. at ¶ 16.) ADCRR is one of the only non‐
28

                                                    5
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 6 of 15



 1   hospital settings with negative pressure rooms to treat and isolate those with airborne
 2   infectious diseases. (Id. at ¶ 17.)
 3          ADCRR also continues to coordinate closely with Arizona’s public health officials
 4   as this situation evolves and communicate measures taken to protect the health of our
 5   community members. (Id. at ¶ 18.) ADCRR’s prevention and response plan is guided by
 6   CDC       recommendations,        subject   matter   expert    recommendations,       and
 7   recommendations/orders of the State of Arizona Department of Health Services and federal
 8   government officials. (Id. at ¶ 19.) ADCRR’s prevention and response plan is likewise
 9   aligned with the Federal Bureau of Prisons’ response plan. (Id. at ¶ 20.) New and changing
10   recommendations are continuously monitored, assessed, and implemented where applicable
11   and advisable. (Id. at ¶ 21.) Finally, ADCRR’s Emergency Operations Center is in
12   operation in conjunction and cooperation with state and federal officials as well as the
13   nation’s National Incident Management System (NIMS) to manage healthcare, security,
14   administration and finance needs associated with response to the COVID-19 virus. (Id. at ¶
15   22.) NIMS provides a nationwide approach to enable communities to work together to
16   manage threats and hazards. (Id.)
17          In sum, notwithstanding Plaintiffs’ unsubstantiated allegations to the contrary,
18   ADCRR and Centurion have been closely monitoring the progress of COVID-19 and have
19   already implemented a prevention and response plan to protect all staff and inmates
20   statewide. ADCRR and Centurion will continue to implement existing Communicable
21   Disease and Infection Control protocols and adjust them, if necessary, as the situation
22   evolves. (Id. at ¶ 23.)
23          II.     Centurion Is, and Has Been, Adequately Responding to COVID-19.
24          Even prior to the identification of COVID-19 in December 2019, Centurion had a
25   Pandemic Preparedness and Emergency Response Plan in place that was intended to be
26   tailored to new pandemics as they arise. (Ex. 2, Dec. of John May, M.D., ¶ 4; Ex. 3, Dec.
27   of Wendy Orm, M.D., ¶ 4.) As the current COVID-19 pandemic has developed, Centurion
28

                                                   6
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 7 of 15



 1   has continued to develop and refine its plans and procedures for dealing with the virus. (Ex.
 2   2, Dec. of John May, M.D., ¶ 5; Ex. 3, Dec. of Wendy Orm, M.D., ¶ 5.)
 3          In January 2020, Centurion began adding information from the CDC to its Employee
 4   Portal and regularly updating it as CDC updated its information. (Ex. 3, Dec. of Wendy
 5   Orm, M.D., ¶ 6.) That same month, Centurion also developed an inmate screening tool for
 6   use at all facilities in which it provides health care services. (Ex. 2, Dec. of John May,
 7   M.D., ¶ 6; Ex. 3, Dec. of Wendy Orm, M.D., ¶ 7.) The inmate screening tool was placed
 8   on the front page of the Centurion employee portal in January 2020. (Ex. 2, Dec. of John
 9   May, M.D., ¶ 6; Ex. 3, Dec. of Wendy Orm, M.D., ¶ 7.) It was also announced during
10   conference calls to facility medical directors beginning in January 2020. (Ex. 2, Dec. of
11   John May, M.D., ¶ 6; Ex. 3, Dec. of Wendy Orm, M.D., ¶ 7.) During the conference calls,
12   each statewide medical director was asked to consider the best method to implement it. (Ex.
13   2, Dec. of John May, M.D., ¶ 6; Ex. 3, Dec. of Wendy Orm, M.D., ¶ 7.) Plaintiffs’ counsel
14   were informed on March 12, 2020 that ASPC-Florence was screening inmates as they
15   entered the facility. (Ex. 4, Dec. of D. Spencer Sego, ¶¶ 6-12.)
16          In late February 2020, even though there was no evidence of community spread in
17   Arizona at the time (and still is not based on current information from the CDC), Centurion
18   began coordinating with ADCRR regarding preparations to respond to COVID-19,
19   including methods of screening inmates and visitors, isolation of inmates suspected of
20   having the virus, and precautions for security staff. (Ex. 3, Dec. of Wendy Orm, M.D., ¶
21   8.) In early March 2020, Centurion began internal discussions regarding potential impacts
22   to the pharmaceutical supply chain and ways to ensure an ongoing supply of medications
23   for ADCRR inmates, revised the inmate screening tool, and distributed it and the Pandemic
24   Preparedness and Emergency Response Plan to ADCRR. (Ex. 3, Dec. of Wendy Orm,
25   M.D., ¶¶ 9-10.)
26          On or about March 4, 2020, Centurion sent a communication to all employees
27   regarding social distancing, sick time allowance, and tactical matters related to expectations
28   and communication during the pandemic. (Ex. 3, Dec. of Wendy Orm, M.D., ¶ 11.) On

                                                    7
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 8 of 15



 1   March 6, 2020, Centurion staff met with ADCRR to discuss, among other topics, COVID-
 2   19. (Ex. 3, Dec. of Wendy Orm, M.D., ¶ 12.) During the meeting, Centurion provided
 3   ADCRR with a copy of Centurion’s inmate screening tool to pass along to the 15 Arizona
 4   county sheriffs for use in their jails. (Ex. 3, Dec. of Wendy Orm, M.D., ¶ 12.) On March
 5   8, 2020, Centurion revised and finalized its Pandemic Preparedness and Emergency
 6   Response Plan, which is intended to be universal, and to be adapted by each state and site
 7   as necessary to accommodate specific contracts and local needs, to specifically include
 8   COVID-19. (Ex. 3, Dec. of Wendy Orm, M.D., ¶ 13.) Likewise, on March 10, 2020, the
 9   Arizona Department of Health Services recommended to Centurion that it check the
10   temperature of inmates returning to the facilities from daily work crew assignments in the
11   community. (Ex. 3, Dec. of Wendy Orm, M.D., ¶ 14.) On March 11, 2020, after Governor
12   Ducey declared a state of emergency in Arizona, Centurion engaged in additional
13   discussions with ADCRR regarding procedures to assess inmates returning from work
14   details, intrasystem transfers, and new inmates, with the goal of implementing the new
15   procedures by March 16, 2020. (Ex. 3, Dec. of Wendy Orm, M.D., ¶ 15.)
16          On March 15, 2020, Centurion finalized Clinical Guidelines for COVID-19. (Ex. 2,
17   Dec. of John May, M.D., ¶ 7; Ex. 3, Dec. of Wendy Orm, M.D., ¶ 16.) On March 16, 2020,
18   Centurion sent a memorandum titled Coronavirus Awareness: Medical Precautions to all
19   employees. (Ex. 2, Dec. of John May, M.D., ¶ 8.) On that same date, Dr. Orm sent an
20   email to medical staff at the various sites regarding protocols for any inmates who presented
21   with symptoms of a febrile respiratory illness, including the following:
22              mask and isolate the inmate, preferably on-site (Centurion continues to work
23                 with ADCRR to identify space for quarantine and isolation overflow);
24              perform a full symptom check and vitals check and escalate the inmate to the
25                 provider for a full history and physical evaluation;
26              notify me and Wendy Larson regarding any inmates who will be isolated and
27                 observed (name, location, and inmate number);
28              rule out influenza if test kits are available (Wendy Larson continues to work

                                                   8
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 9 of 15



 1                 to acquire more rapid influenza test kits and distribute them to the sites);
 2               order CBC and CMP labs and chest x-rays depending on the severity of the
 3                 symptoms and clinical suspicion;
 4               check vital signs every shift and document them in the chart;
 5               send the inmate to the emergency room only if they are immunocompromised,
 6                 hypoxic, suspected of being septic, or if the exam and/or chest x-rays shows
 7                 signs of pneumonia;
 8               notify the county public health department of the inmate’s status and let them
 9                 dictate (1) what information they need, and (2) what additional updates they
10                 need; and
11               administer prophylactic Tamiflu as indicated to at-risk patients, including the
12                 elderly, those with emphysema, the immunosuppressed, etc. who become ill
13                 with a febrile respiratory illness.
14   (Ex. 3, Dec. of Wendy Orm, M.D., ¶ 17.) Also on March 16, 2020, Centurion identified a
15   population of approximately 6,600 vulnerable inmates based on their age (>60), health
16   status, and diagnoses and sent it to ADCRR for weekly welfare checks and education urging
17   the inmates to report any symptoms that may be associated with COVID-19. (Ex. 3, Dec.
18   of Wendy Orm, M.D., ¶ 18.)
19          On or about March 16-17, 2020, Centurion finalized a Staff Screening Tool and Staff
20   Screening Flowsheet, as well as informational handouts for correctional health care staff,
21   security staff, and inmates.3 (Ex. 2, Dec. of John May, M.D., ¶¶ 9-10; Ex. 3, Dec. of Wendy
22   Orm, M.D., ¶ 19.) On March 17, 2020, Centurion also finalized signage regarding COVID-
23   19 as a suggestion for posting at facility entrances. (Ex. 2, Dec. of John May, M.D., ¶ 11.)
24   On that same date, Centurion suspended all non-emergent dental procedures pursuant to
25   recommendations of the American Dental Association. (Ex. 3, Dec. of Wendy Orm, M.D.,
26   ¶ 20.) On March 18, 2020, Centurion suspended all non-essential services and traffic at all
27          3
             The informational handout for inmates is available in English and Spanish. (Ex. 2,
28   Dec. of John May, M.D., ¶ 10.)

                                                     9
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 10 of 15



 1   sites, including routine optometry and audiology services. (Ex. 3, Dec. of Wendy Orm,
 2   M.D., ¶ 22.) On that same date, Centurion received instructions from ADCRR regarding
 3   the use of the Staff Screening Tool at all points of entry at ADCRR facilities. (Ex. 3, Dec.
 4   of Wendy Orm, M.D., ¶ 21.) Centurion continues to evaluate the COVID-19 pandemic and
 5   develop and refine its procedures as necessary on a daily basis. (Ex. 3, Dec. of Wendy Orm,
 6   M.D., ¶ 23.)
 7          As demonstrated, both ADCRR’s and Centurion’s advanced and continuing
 8   response to COVID-19 is robust, in alignment with CDC recommendations, and well within
 9   the corrections healthcare standard of care for response protocols to combat infectious
10   diseases.4
11          III.    Plaintiffs Misrepresent the Events of the March 11-12, 2020 Tour at
                    ASPC-Florence.
12
            First, Plaintiffs misconstrue purported statements made by Richard Pratt and Dr.
13
     Gilreath during the ASPC-Florence monitoring tour in an attempt to accuse ADCRR of not
14
     having any COVID-19 prevention plan at all, and not even caring enough to develop one.
15
     (Doc. 3520 at 3-4.) Plaintiffs’ tactic should be summarily rejected by the Court.
16
17          4
              There is no need for Dr. Stern to “collaborate with [Defendants] to immediately
18   develop and implement a plan for the prevention and management of COVID-19 in the
     State’s prisons.” As demonstrated above, ADCRR and Centurion are already actively
19   engaged in developing and implementing plans to prevent and manage COVID-19 in
     ADCRR’s facilities. The measures they are implementing meet the community standard of
20   care for dealing with COVID-19 (Ex. 5, Dec. of Owen Murray, M.D., ¶ 10) and are in line
     with Dr. Stern’s recent recommendations to the Washington Association of Sheriffs &
21   Police Chiefs (Doc. 3521-1, pp. 16-20) and the United States District Court for the Northern
     District of Mississippi (No. 4:20-cv-00007-DMB-JMV, N.D. Miss., Doc. 59-6). In fact,
22   they are nearly identical to the measures Dr. Stern recommended to the Northern District of
     Mississippi and the Mississippi Department of Corrections. (Id.) There is little, if anything,
23   Dr. Stern could add at this point in the process.
            Moreover, collaborating with Defendants to develop and implement COVID-19
24   plans goes beyond the scope of work the Court appointed Dr. Stern to perform. (Doc. 3127.)
     “The Court appointed Dr. Stern to conduct analysis [regarding] the irregularities and errors
25   in the monitoring process and Defendants’ substantial noncompliance with critical aspects
     of health care delivery.” (Doc. 3127, internal quotations omitted.) Dr. Stern was not
26   appointed to help develop and implement COVID-19 plans. Indeed, he could not have
     been, as the COVID-19 pandemic was unforeseen by governments and public health
27   agencies worldwide at the time of his appointment. And Plaintiffs have not cited to single
     provision of the Stipulation or aspect of the monitoring process that is directly implicated
28   by COVID-19.

                                                   10
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 11 of 15



 1          As to Defendant Pratt, he was present during a meeting between the Plaintiffs’
 2   attorneys and counsel for ADCRR, counsel for Centurion, and facility healthcare staff. (Ex.
 3   6, Dec. of R. Pratt at ¶¶ 4-5.) When asked what instructions or guidance ADCRR had
 4   received from the Arizona Department of Health Services regarding COVID-19, he
 5   responded, “I haven’t seen anything yet.” (Id. at ¶ 5.) Any interpretation of that statement
 6   as meaning that ADCRR had made no plans to address COVID-19 in its facilities as of
 7   March 12, 2020 is false and misrepresents both Mr. Pratt’s statements and the conversation
 8   in general. (Id. at ¶ 6.) Likewise, during the same March 12 meeting, counsel asked several
 9   general questions about how ASPC-Florence was addressing COVID-19. In response to
10   their questions, Mr. Pratt stated that he had not yet seen anything from ADCRR leadership,
11   but that he was aware that meetings and discussions regarding ADCRR’s response to
12   COVID-19 were taking place they were speaking – which means ADCRR was planning its
13   response to COVID-19. (Id. at ¶ 7.) In his current position as a Bureau Administrator in
14   Operations, Mr. Pratt is not involved in leadership meetings and discussions, and would not
15   be aware of official plans until such plans were finalized and released to staff generally. (Id.
16   at ¶ 8.) Mr. Pratt’s statements are not proof that Defendants were doing nothing as of March
17   12, 2020, to address COVID-19.
18          Likewise, Plaintiffs’ attempt to paint Dr. Gilreath as having no background in
19   correctional medicine and having a flippant attitude to COVID-19 is incorrect, unfair and
20   unacceptable. At the outset, to allege that Dr. Gilreath admitted he has never worked in
21   corrections medicine is incorrect. Dr. Gilreath has been practicing medicine for over forty
22   years. (Ex. 7, Dec. of Dr. V. Gilreath at ¶ 2.) Before his employment with Centurion, he
23   was previously employed as a correctional facility physician by CoreCivic, Inc. at its
24   Saguaro Correctional Center from January 2016 to January 2018, and at its Central Arizona
25   Florence Correctional Complex from January 2018 to August 2018. (Id. at ¶ 2.) Plaintiffs’
26   Counsel did not ask about Dr. Gilreath’s prior experience in correctional medicine such that
27   he would deny his own career history, and he certainly has never run a methadone clinic as
28   Plaintiffs assert. (Id. at ¶¶ 5-7.)

                                                    11
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 12 of 15



 1          Moreover, in discussing COVID-19 generally, Dr. Gilreath stated that it was his
 2   understanding that the first confirmed case of COVID-19 outside of China was in Germany.
 3   (Id. at ¶¶ 8-9.) He also observed that other, more widespread diseases with higher mortality
 4   rates, such as dengue fever, did not generate the kind of global concern that currently exists
 5   for COVID-19, and that globally people are not taking the kind of action being taken to stop
 6   the spread of COVID-19 to stop dengue fever. (Id. at ¶9.) He further expressed an opinion,
 7   based on his personal medical education, experience, and training, as well as discussions
 8   with other medical professionals and reports about COVID-19, that COVID-19 would
 9   likely run its course within a few weeks. (Id.) Dr. Gilreath made these statements in a
10   general sense, and was not referring specifically to measures being developed or
11   implemented at ASPC-Florence. (Id. at ¶10.) Dr. Gilreath takes the health and safety of all
12   of his patients, including medical precautions intended to protect their health and safety,
13   very seriously. (Id.). Plaintiffs’ recitation of conversation with Dr. Gilreath is incorrect
14   and not evidence that Defendants are doing nothing to address COVID-19.
15          Second, as to facility conditions, Plaintiffs characterized ASPC-Florence to be
16   “squalid” and “filthy” in order to accuse Defendants of failing to prepare for and respond
17   to COVID-19.5 (Doc. 3520 at 4-5.) Plaintiffs’ incorrect anecdotal observations are without
18   merit and do not demonstrate that Defendants are ill-equipped to address COVID-19.
19          5
              Plaintiffs also insinuate that medical supplies were taken from inmates in advance
20   of the tour for retaliatory purposes. This is categorically false. Rather, on March 10, 2020,
     at approximately 7:30 p.m., Sergeant J. Peterman conducted routine quarterly searches in
21   Housing Unit 10, which is a medical housing unit. All areas of the unit are searched
22   quarterly. (Ex. 9, Dec. of Warden J. Van Winkle at ¶ 9.) While conducting the search, Sgt.
     Peterman found nuisance contraband and documented his findings in Information Report
23   20-A58-1534. (Id. at ¶ 10.) The Information Report documents the nuisance contraband
     found in the area, which included undocumented medical supplies and two trash bags full
24
     of blankets, sheets, pillow cases, and towels. (Id.) After further investigation, the medical
25   supplies included medical tape, extra bandages, extra wipes, extra catheters, and a bag full
     of bandages and alcohol wipes. (Id.) These items were returned to medical, and the
26   following day, after confirming the possession was authorized, almost everything was
27   returned to the inmates except the medical tape. (Id. at ¶¶ 11, 12-15.) The March 10, 2020
     search was not a pre-emptory retaliation against any inmate for potentially speaking with
28   Plaintiffs’ counsel on March 11, 2020 or March 12, 2020. (Id. at ¶¶ 16-17.) Moreover, the

                                                   12
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 13 of 15



 1          Appropriate sanitation levels are maintained throughout ASPC-Florence, and the
 2   areas are not filthy as Plaintiffs claim. All inmates are provided access to hand soap at no
 3   charge. (Ex. 1, Dec. of Director D. Shinn at ¶ 5.) All inmates, including indigent inmates
 4   are also provided sufficient hygiene items, including soap and shampoo on a monthly basis.
 5   (Ex. 8, Dec. of Lt. J. King at ¶¶ 11- 12, 19-20.) Where appropriate, supplemental hygiene
 6   items are available upon request, with approval by a supervisor. (Id. at ¶ 12.)
 7          As to general housing unit sanitation, inmate pod porters clean housing unit common
 8   areas and showers daily, and inmates are provided access to cleaning supplies to clean their
 9   own cells. (Id. at ¶¶ 17-18.) ASPC-Florence’s Kasson Unit houses a specialty population
10   of Seriously Mentally Ill inmates. (Id. at ¶ 5.) Inmates at Kasson are offered showers three
11   days a week, but have the right to refuse. (Id. at ¶ 9.) Security staff will not use force on
12   an inmate to require that the inmate shower unless the inmate has, for instance, covered
13   himself in feces. In other circumstances, if medical personnel determine that an inmate’s
14   hygiene might negatively affect his health and safety and the inmate still refuses to shower,
15   security staff may assist in requiring the inmate to shower. (Id. at ¶ 10.)
16          The SMI inmate population at Kasson Unit (as is the case in any other location) may
17   play a role in their own cell cleanliness. For example, some inmates are known to hoard
18   items or be messier than others. (Id. at ¶ 13.) Security staff will not use force on an inmate
19   to pick up trash in their cell. (Id. at ¶ 14.) Rather, personal responsibility for cell sanitation
20   is addressed by the normal disciplinary process and security staff may clean an unhygienic
21   inmate’s cell when the inmate leaves his cell for showering or to participate in recreation or
22   programs, etc., (where there is staff available to do so). (Id. at ¶¶ 16, 15.)
23          Finally, Plaintiffs’ allegation that a cell in the Kasson Unit contained feces and blood
24   is incorrect. (Id. at ¶¶ 6-8.) The brown material was ground coffee and red material was
25   red ink (and the ground coffee and red ink were in two different cells). (Id. at ¶ 8.) Ground
26
     search was not done at the direction of Dr. Gilreath. (Ex.7, Dec. of Dr. V. Gilreath at ¶¶
27   11-12.)
28

                                                     13
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 14 of 15



 1   coffee, red ink, or paper trash on the ground present no known current risk to an inmate’s
 2   health. (Id.). This is especially so where both cells were vacant. (Id.; see also Ex. 10,
 3   monitoring tour photos directed to be taken by Plaintiffs’ counsel.)
 4           In sum, Plaintiffs’ complaints regarding housing or cell conditions are neither
 5   evidence of a Stipulation violation nor conditions that expose class members to COVID-19.
 6   Accordingly, Plaintiffs’ allegations are irrelevant to both Stipulation enforcement and the
 7   appropriateness of Defendants’ response to COVID-19.6
 8           IV.     Conclusion.
 9           For the foregoing reasons, this Court should deny Plaintiffs’ Emergency Motion in
10   its entirety.
11          DATED this 18th day of March, 2020.
12                                              STRUCK LOVE BOJANOWSKI & ACEDO, PLC
13
14                                              By /s/Rachel Love
                                                   Daniel P. Struck
15                                                 Rachel Love
                                                   Timothy J. Bojanowski
16                                                 Nicholas D. Acedo
                                                   3100 West Ray Road, Suite 300
17                                                 Chandler, Arizona 85226
18                                                 Attorneys for Defendants
19
20
21
22
23
             6
               If Plaintiffs’ counsel are concerned with the spread of COVID-19 into ADCRR
     facilities, they should consider immediately halting all prison monitoring tours. Flying in
24   from San Francisco/Oakland and Washington, D.C. to conduct these tours, as they just did
     last week, poses the very risk they claim exists. Indeed, the ACLU National Prison Project’s
25   office has closed to reduce the risk of COVID-19 spreading. And just two days ago, “[s]ix
     Bay Area counties announced ‘shelter in place’ orders for all residents on Monday — the
26   strictest measure of its kind yet in the continental United States — directing everyone to
     stay inside their homes and away from others as much as possible for the next three weeks
27   in a desperate move to curb the rapid spread of coronavirus across the region.” (See
     https://www.sfchronicle.com/local-politics/article/Bay-Area-must-shelter-in-place-Only-
28   15135014.php, last accessed March 18, 2020.)

                                                  14
     Case 2:12-cv-00601-ROS Document 3527 Filed 03/18/20 Page 15 of 15



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 18, 2020, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
10   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
11
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
12
     Donald Specter:         dspecter@prisonlaw.com
13
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
14
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
15
     Maya Abela              mabela@azdisabilitylaw.org
16
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
17
     Sara Norman:            snorman@prisonlaw.com
18
     Rita K. Lomio:          rlomio@prisonlaw.com
19
     Eunice Cho              ECho@aclu.org
20
     Jared G. Keenan         jkeenan@acluaz.org
21
     Casey Arellano          carellano@acluaz.org
22
     Maria V. Morris         mmorris@aclu.org
23
24         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
25   System:
26         N/A
27                                            /s/Rachel Love
28

                                                  15
